In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00089-CV

ROBERT S. JOHNSON, Appellant                 §   On Appeal from the 352nd District
                                                 Court

V.                                           §   of Tarrant County (352-304980-18)

JEFF WILLIAMS, MAYOR; THE CITY OF            §   November 27, 2019
ARLINGTON, TEXAS; ZACK MAXWELL;
AND FAITH BUSSEY, Appellees                  §   Opinion by Justice Birdwell

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to vacate the

portion of the trial court’s judgment that granted summary judgment against Robert S.

Johnson. It is ordered that the judgment of the trial court is affirmed as modified.

      It is further ordered that Appellant Robert S. Johnson shall pay all of the costs

of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Wade Birdwell
                                           Justice Wade Birdwell